i)isinisscd; Opinion issued October 2 . 2012




                                            Ii rFhe

                               nitrt uf Apiat
                       FiftIi itrirI nf rxa at Oa11a;

                                     No. 05-12-0 1035-Cs’


              iN THE MATTER OF THE MARRIAGE OF KJHLG. AND R.G.G
                                                                ,

                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. l)F-l0-l 1630


                           MEMORANDUM OPINION
                          Before Justices Bridges, Richter, and Lang

      The Court has before it appellant’s motion to dismiss appeal. See
                                                                        TEx. R. App. P. 42.1(a).

We GRANT the motion and DiSMiSS the appeal.




                                                          PER CURIAM




121035F.P05
                                      tntrt tif   Appaa1a
                         Fiit1i 115trlrt uf       rxa at 1aIta

                                        JUDGMENT
IN TI IF MATTER 01 TilE IARRIAGE                    Appeal from the 330th Judicial District
OF K.H.G. AND R.G.G,                                Court of Dallas County, Texas. (Tr.Ct.No.
                                                    DL— 10— I 1630).
No, 05-12-t)1035-CV                                 Opinion delivered per curiarn before Justices
                                                    Bridges, Richter, and Lang.


       Based on the Court’s opinion ol this date, this appeal is 1)ISMISSEI). Appell
                                                                                     ee is
ordered to recover his costs of this appeal from appellant.


.ludginent entered October 2, 2012.




                                                     ‘IA! iN RICE!
                                                    JUSTICE